Citation Nr: 1512995	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  15-05 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a head injury, to include a traumatic brain injury (TBI).

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for gastric ulcers, status post gastrectomy.

4.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

5.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

6.  Entitlement to an initial compensable disability rating for back scars.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from November 2004 to January 2006, and from December 2009 to December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2013 (hearing loss, tinnitus, and back scars) and December 2013 (TBI, headaches, and gastric ulcers) decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his February 2015 substantive appeal in response to a January 2015 supplemental statement of the case, the Veteran requested to testify at a hearing before a Veterans Law Judge (VLJ) via videoconference.  38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing at the RO, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a), as per the Veteran's request, and as the docket permits.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




